Note -Vide Hunt v. Jacks and London surviving partners, &c. post 173. The English authorities upon the subject of interest, are very much at variance with each other : (Note to De Haviland v. Bowerbank, 1 Camp. N. P. Rep. 52) and the later decisions appear to be incompatible with our notions of justice. Vide Com. on Con. 2d vol.p 178-9 of the 3d Amer. ed. The most proper rule seems to be, that laid down in Hunt v. Jacks and London surv. partners, &c. “ That whenever the debtor knows precisely what lie is to pay, and when he is to pay it, the jury may give interest by way of damages.”